DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on March 28, 2022 has been entered.
Status of Claims
Claims 1 – 4 and 8 – 11 are canceled.  
Claims 19 – 21 are newly added.
Accordingly, claims 5 – 7 and 12 – 21 are currently pending.
Response to Remarks
Applicant has filed a request for continuation.  The Examiner previously indicated allowability.  After careful review, the Examiner has determined that the scope of the independent claims were too narrowly interpreted such that geographic region corresponding to the detected portion and the geographic region corresponding to a threshold distance of the detected portion were separate and non-overlapping regions which is incorrect.  The correct interpretation would include a detected portion that overlaps with a threshold distance of the detected portion.  Based on the broader interpretation, a reference has been found.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 2, 2022 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being obvious over Johnson (US 2017/0227648) in view of Drescher (US 2014/0292573).
As to claims 5 and 12, Johnson teaches the method comprising: 
accessing, at a processing system, an ionospheric delay model for a geographic region (Para. 64 “processor … determine if the GPS corrections broadcast to the vehicle are degraded by a current ionosphere disturbance activity…”); 
accessing, by the processing system, a measure of ionospheric delay coverage for one or more portions of the geographic region (Para. 64 “determine a current quality metric of the ionosphere based on the evaluation of the satellite measurement data adjust a Vertical Ionosphere Gradient standard deviation sigma-vig (σ.sub.vig) based on the determined quality metric of the ionosphere; evaluate the ephemeris data associated with the second plurality of satellites in view of the first ground subsystem and evaluating the satellite measurement data for the first plurality of satellites in view of the plurality of reference receivers to determine if the GPS corrections provided to the vehicle are degraded by ephemeris errors”); 
detecting a portion of the geographic region with a measure of ionospheric delay coverage below a threshold level of coverage (Para. 65 “determine if the ephemeris uncertainty for one or more of the second plurality of satellites in view of the first ground subsystem exceeds a preselected threshold; and if the ephemeris uncertainty for a satellite in view of the first ground subsystem is less than the preselected threshold, …”); 
identifying a dual-frequency receiver located within a threshold distance of the detected portion of the geographic region (Para. 78 “receiving dual-frequency-satellite measurement data for dual-frequency satellites in view of the plurality of reference receivers in the wide area network of reference receivers.” If this citation is considered a different embodiment, then it would be obvious to take dual-frequency measurement because it is well-known that dual-frequency can “provide a more accurate metric” thus improving accuracy.  See Johnson Para. 48); and 
instructing the identified dual-frequency receiver to measure the ionospheric delay within the detected portion of the geographic region (Id.).
Although Johnson teaches a quality metric of the ionosphere, Johnson is silent regarding ionospheric models.  
In the same field of endeavor, Drescher an ionosphere model in order to improve convergence time for improved accuracy in real time.  See Drescher Paras. 12 and 17.  
In view of Drescher, it would have been obvious to a person having ordinary skill in the art at the time of filing to provide a model as taught by Drescher to the ionospheric measurements as taught by Johnson in order to improve convergence times thus improving accuracy in real time.  
Claims 6 and 14 are rejected under 35 U.S.C. 103 as being obvious over Johnson (US 2017/0227648) in view of Drescher as applied to claims 5 and 12 and in further view of Sun (KR 101446427).
As to claims 6 and 14, Johnson in view of Drescher does not teach the method of claims 5 and 12, further comprising: updating the ionospheric delay model in response to detecting a threshold change in atmospheric conditions of the geographic region.
In the same field of endeavor, Sun teaches “A failure detection threshold updating apparatus for detecting a change in the signal reception environment using a standard deviation of an ionosphere removal code carrier difference measurement value (Code Minus Carrier: CMC) (claim 2 or Page 7).”
In view of the teachings of Sun it would have been obvious to a person having ordinary skill in the art to update the ionospheric model based on change in order to keep said model updated but only when certain amount of changes have occurred in order to prevent unnecessary updates thereby improving efficiency and reducing computation.  
Allowable Subject Matter
Claims 7, 13 and 15 – 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Note that claims 13 and 21 are substantially the same.
Regarding claims 7 and 15, Johnson in view of Drescher does not teach the method of claim 5, further comprising: generating, on a user device of a user, a user interface, the user interface including a map of the geographic region and measure of ionospheric delay coverage for the one or more portions of the map; and identifying, within the map, portions of the geographic region corresponding to a below-threshold level of ionospheric delay coverage.
In the same field of endeavor Rao teaches “the data generation unit 1702 further comprises a graphical user interface (GUI) 1705 that profiles navigation data measurements, health measurements of a satellite, etc. The navigation data generation module 1703 generates a navigation data structure 200 as exemplarily illustrated in FIG. 2. The navigation data structure 200 comprises a first sub-frame 201 and a second sub-frame 202 configured to accommodate selective ephemeris data of the navigation data, and a third sub-frame 203 configured to accommodate a text message comprising almanac data, ionospheric data, coordinated universal time (UTC) data, textual data, and any combination thereof as disclosed in the detailed description of FIG. 1 (Para. 93).”
Rao neither specifies a map or the feature identifying, within the map, portions of the geographic region corresponding to a below-threshold level of ionospheric delay coverage.  See e.g. claim 7.  
Regarding claims 13 and 18, Johnson and Drescher does not teach the system of claims 12 and 5, respectively, wherein identifying the inactive dual frequency receiver comprises instructing the identified dual-frequency receiver to measure the ionospheric delay within the detected portion of the geographic region includes identifying a user corresponding to a dual-frequency receiver located outside of the detected portion of the geographic region and incentivizing the user to relocate to the detected portion of the geographic region.
The prior art of record does not teach the feature identifying a user corresponding to a dual-frequency receiver located outside of the detected portion of the geographic region and incentivizing the user to relocate to the detected portion of the geographic region.
Regarding claims 16 and 19, Johnson and Drescher does not teach the method of claims 5 and 12, respectively, wherein instructing the dual-frequency receiver to measure the ionospheric delay within the detected portion of the geographic region includes activating the dual-frequency receiver to relocate to the detected portion of the geographic region.
The prior art of record does not teach the feature activating the dual-frequency receiver to relocate to the detected portion of the geographic region.
Regarding claims 17 and 20, Johnson and Drescher does not teach the method of claim 5, wherein instructing the dual-frequency receiver to measure the ionospheric delay within the detected portion of the geographic region includes: determining that the identified dual-frequency receiver is located within the detected portion of the geographic region; and activating the identified dual-frequency receiver until the measure of ionospheric delay coverage is greater than the threshold level of coverage.
The prior art of record does not teach the feature activating the identified dual-frequency receiver until the measure of ionospheric delay coverage is greater than the threshold level of coverage.  
Claim 21 is substantially the same as claim 13.
Double Patenting
Applicant is advised that should claim 13 is to be found allowable, claim 21 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
The only difference between claims 13 and 21 is that claim 13 says "the identified dual-frequency receiver" and claim 21 says "the dual frequency receiver."  However, both refer to the feature "identify a dual frequency receiver ..." in base claim 12.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029. The examiner can normally be reached 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W JUSTICE/            Examiner, Art Unit 3648